NUMBER 13-16-00146-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

THE LOMIX LIMITED PARTNERSHIP ET AL.,                                    Appellants,

                                          v.

PINEDA REO LLC,                                     Appellee.
____________________________________________________________

             On appeal from the 138th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Longoria
                     Memorandum Opinion Per Curiam

      Appellants, The Lomix Limited Partnership, C. Lynn Anderson, Robert Lekach,

Miguel A. Molinas, Bradley W. Nordyke, Vicki Miles Rodriguez, She Ling Wong, and

Charles W. Zavala, filed a notice of appeal of a final judgment rendered on February 17,

2016, in favor of Pineda REO LLC. Appellant Asim Zamir separately appealed that final
judgment, as did Gerardo Sanchez and Chester Gonzalez, and Madhaven Pisharodi.

However, after the final judgment was rendered, the trial court granted motions for new

trials filed by two of the parties. Accordingly, Pinedo REO LLC has now filed a motion to

dismiss this appeal because there is no final appealable judgment that disposes of all

parties and all claims and thus, the Court lacks jurisdiction over this appeal. The motion

is agreed by all parties except for Madhavan Pisharodi, who is “presumed to oppose the

Motion.” The Lomix Limited Partnership, C. Lynn Anderson, Robert Lekach, Miguel A.

Molinas, Bradley W. Nordyke, Vicki Miles Rodriguez, She Ling Wong, and Charles W.

Zavala have filed a response to the motion to dismiss agreeing that the judgment is

interlocutory and contending that we lack jurisdiction over this appeal.

       Appellate courts only have jurisdiction to review final judgments and certain

interlocutory orders identified by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). A judgment is final if it disposes of all parties and claims in the

lawsuit. See id. at 192–93. In this case, because the trial court granted new trials as to

two defendants, the February 17, 2016 judgment no longer disposes of all parties and all

claims. Further, an order granting a new trial is an unappealable, interlocutory order.

Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (per curiam); Cummins v.

Paisan Constr. Co., 682 S.W.2d 235, 235 36 (Tex. 1984) (per curiam).

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that we lack jurisdiction over this appeal because there is no final appealable

judgment. Accordingly, we GRANT the motion to dismiss and we DISMISS the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                             2
                               PER CURIAM

Delivered and filed this
14th day of July, 2016.




                           3